Appeal from a decision of the Workers’ Compensation Board, filed November 29, 1978. The board found: "based on the testimony of Mr. Jacobs, the insurance underwriter, Mr. Lawson, the broker, and the employer, carrier failed to notify the employer of its intention not to renew as required by Section 54 Subd. 5 of the Workers’ Compensation Law and is therefore, liable for the payment of compensation.” The board’s decision is supported by substantial evidence. In addition, the requirement that notice of intention not to renew a workers’ compensation insurance policy be served on the employer became effective July 1, 1971, not July 1, 1973 as erroneously urged by counsel (see L 1971, ch 667, § 2) and, thus, applied to the policy herein which expired on May 25, 1972. Decision affirmed, with one bill of costs to respondents filing briefs against the insurance carrier. Sweeney, J. P., Main, Mikoll and Herlihy, JJ., concur.